DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-16, 19 and 20 are pending as amended on 1/22/2021.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/22/2021. In particular, claim 1 has been amended to contain a limitation with regard to the placement of a double bond. The rejections below have been modified solely reflect the cancellation of claims 17-18 and to establish that the new limitation is met by the cited prior art. Therefore, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Chikkali et al (Refining of Plant oils to Chemicals by Olefin Metathesis, Angew. Chem. Int. Ed. 2012, 51, 5802 – 5808).  
As to claims 1 and 19-20, Annoot teaches a process for producing a bromoalkanoic acid capable of being used in the polyamide industry comprising a step of hydrobromination of an unsaturated acid in the presence of HBr (hydrobromic acid) 2=CH-R’-COOH wherein R’ is an alkylene radical with 1 to 29 carbon atoms) with a molar excess of HBr [0014-16, 19]. Annoot further teaches an ammonolysis (amination) step to form NH2-(CH2)n-R2, and the step of synthesis of polyamide by polymerization of NH2-(CH2)n-R2 [0065]. In particular, Annoot teaches the preparation of 11-aminoundecanoic acid (i.e., a compound according to NH2-(CH2)n-R2 where “n” is 10 and R2 is COOH) from 11-bromoundecanoic acid, and the use of 11-aminoundecanoic acid as a monomer for synthesizing polyamide-11 [0003]. 
Annoot fails to specifically teach the preparation of 10-aminodecanoic acid (i.e., a compound according to Annoot’s NH2-(CH2)n-R2 where “n” is 9 and R2 is COOH) from 10-bromodecanoic acid, and the use of 10-aminodecanoic acid as a monomer for synthesizing polyamide-10. However, given Annoot’s disclosure that the method is generally suitable for synthesizing α,ω-bromoalkanoic acid capable of being used in the polyamide industry, and that R’ in the unsaturated reagent CH2=CH-R’-COOH can be an alkylene radical with 1 to 29 carbon atoms, the person having ordinary skill in the art would have been motivated to carry out Annoot’s method of producing polyamide utilizing any unsaturated reagent according to Annoot’s general formula CH2
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted an unsaturated reagent with a brominating agent (HBr) to form α,ω-bromoalkanoic acid, to have reacted the α,ω-bromoalkanoic acid with ammonia (aminating agent) to form α,ω-aminoalkanoic acid, and to have polymerized the α,ω-aminoalkanoic acid to form polyamide, as taught by Annoot, utilizing 9-decenoic acid (9DA) as the unsaturated reagent, thereby forming 10-bromodecanoic acid as the α,ω-bromoalkanoic acid, 10-aminodecanoic acid as the α,ω-aminoalkanoic acid, and polyamide-10 as the polyamide.
Annoot fails to teach providing the unsaturated reagent (e.g., 9-decenoic acid) from a natural oil composition.
Cohen teaches that there has been increased demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources [0002]. Cohen teaches that one of the methods to manufacture such materials is through generating compositions through the metathesis of natural oil feedstocks [0002].
In particular, Cohen teaches reaction of a natural oil feedstock which is soybean oil (Cohen teaches that natural oils are composed of triglycerides, i.e., esters, of fatty acids, including unsaturated natural fatty acids [0027]) with a low molecular weight olefin in a metathesis reactor (in the presence of a metathesis catalyst) to form metathesized natural oil product comprising olefins and esters [0041]. With regard to the natural oil, Cohen teaches that major fatty acids in the polyol esters (i.e., the unsaturated natural fatty acid esters) of soybean oil include oleic acid, linoleic acid and linolenic acid [0027], each of which have carbon-carbon double bonds between the 
Cohen further teaches separating the olefins from the esters, wherein the esters are metathesized glycerides [0049]. Cohen teaches that the esters may be sent to a transesterification unit and reacted with methanol [0064] to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065]. Cohen teaches that the 9DA ester may then undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070].
When carrying out a process to provide an industrial material such as a polyamide, the person having ordinary skill in the art would have been motivated to utilize natural oil feedstocks in order to reduce use of petroleum sources and minimize environmental impact. The person having ordinary skill in the art would have been motivated, therefore, to utilize starting materials derived from natural oil feedstocks when carrying out the process of Annoot in order to avoid use of non-renewable resources. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Annoot’s process of forming polyamide-10 from 9-decenoic acid by producing 9-decenoic acid from a natural (i.e., soybean) oil composition, as taught by Cohen.
As to the recitation that the short-chain alpha-olefin is propylene or 1-butene, and the recitation that the metathesis reaction results in formation of 1-decene in addition to the 9-decenoic acid esters:
Cohen teaches reaction of a natural oil feedstock with a low molecular weight olefin to form metathesized natural oil product comprising olefins and esters [0041]. 
Similar to Cohen, Chikkali teaches that today’s chemical industry relies primarily on fossil feedstocks, but that in view of the limited range of crude oil and natural gas, replacements are required in the long term (p 5802, background). Chikkali teaches the olefin metathesis of plant oils for the generation of chemicals on a large scale (p 5803, upper left), and teaches that alkenolysis with terminal olefins (such as 1-butene) can be performed with relatively high productivities and provide a broad range of products (p 5805, middle left). Chikkali teaches that olefins like propylene and 1-butene are attractive because of their low cost, and storage and transportation are less problematic than for ethylene (p 5805, upper right). Chikkali further discloses that cross-metathesis of oleate (i.e., ester of oleic acid) with 1-butene results in a product mixture which includes 9-decenoate (i.e., ester of 9DA) and 1-decene (p 5805, scheme 4). 
In light of the disclosures of both Cohen and Chikkali, the person having ordinary skill in the art would have been motivated to utilize a terminal olefin such as 1-butene for cross-metathesis of plant oils in order to reduce raw material costs and avoid problems associated with storage and transportation of starting materials. It would have been 
As to claims 5-7, Annoot, Cohen and Chikkali suggest a method according to claim 1, as set forth above. As set forth above, Cohen teaches the reaction of a natural oil feedstock with a low molecular weight olefin in a metathesis reactor to form metathesized natural oil product comprising olefins and esters [0041]. Cohen teaches that natural oils are composed of triglycerides of fatty acids [0027] (i.e., glyceryl esters of natural fatty acids) which may be unsaturated. Cohen specifically names soybean oil which contains unsaturated fatty acids, including oleic [0027]. 
Cohen further teaches separating the olefins from the esters, wherein the esters are metathesized glycerides [0049]. Cohen teaches that the esters may be sent to a transesterification unit and reacted with methanol [0064] to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065]. Given Cohen’s disclosure that the transesterification of metathesized glycerides produces methyl 9-decenoate, the metathesized glycerides prior to transesterification must include glyceryl esters of 9-decenoic acid. 
As to claims 10-15, Annoot, Cohen and Chikkali suggest a method according to claims 5-7, as set forth above. As set forth above, Cohen teaches separating the olefins 1 monohydric alkanol) [0064] to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065] (i.e., C1 ester of 9-decenoic acid). Cohen teaches that the 9DA ester may undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070], which corresponds to the presently recited step of converting the ester of 9-decenoic aid to 9-decenoic acid.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Chikkali et al (Refining of Plant oils to Chemicals by Olefin Metathesis, Angew. Chem. Int. Ed. 2012, 51, 5802 – 5808), and further in view of Johnson (Invitation to Organic Chemistry, Jones and Bartlett Publishers, 1999, p 546). 
The rejection of claim 10 over Annoot in view of Cohen and Chikkali is incorporated here by reference.
As set forth above, Cohen teaches that the esters (which correspond to the presently recited glyceryl esters of 9-decenoic acid) may be sent to a transesterification unit and reacted with methanol (i.e., C1 monohydric alkanol) [0064] to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065] (i.e., C1 ester of 9-decenoic acid). Cohen teaches that the 9DA ester may undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070], which corresponds to the 1 ester of 9-decenoic aid to 9-decenoic acid. However, Cohen does not teach the conditions of the hydrolysis reaction, and therefore modified Annoot fails to specifically teach the presently recited saponifying and acidifying steps.
Johnson teaches that the most common method for the hydrolysis of esters involves use of aqueous base, a process referred to as saponification. Johnson teaches that the reaction is conducted using sodium hydroxide which produces the sodium salt of the carboxylic acid. The acid salt is converted into the carboxylic acid by acidification upon workup. See p 546. 
The person having ordinary skill in the art would have been motivated to carry out the hydrolysis reaction of modified Annoot to convert the methyl ester of 9-decenoic aid to 9-decenoic acid utilizing common methods in order to conveniently produce the desired product. It would have been obvious to the person having ordinary skill in the art, therefore, to have performed the hydrolysis reaction of modified Annoot utilizing the most common method of hydrolysis, as taught by Johnson, which corresponds to a method of saponifying the methyl ester of 9-decenoic acid with sodium hydroxide to form the sodium salt (i.e., 9-decenoate anions), and then acidifying the salt to form 9-decenoic acid.

Claims 1, 3, 4, 6, 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Schrodi et al (WO 2008/046106) and Cohen.
As to claims 1, 3, 4 and 19-20, Annoot teaches a process for producing a bromoalkanoic acid capable of being used in the polyamide industry comprising a step of hydrobromination of an unsaturated acid in the presence of HBr (hydrobromic acid) [0002]. Annoot teaches that the hydrobromination is carried out by reacting an unsaturated reagent R1-CH=R2 (such as CH2=CH-R’-COOH wherein R’ is an alkylene radical with 1 to 29 carbon atoms) with a molar excess of HBr [0014-16, 19]. Annoot further teaches an ammonolysis (amination) step to form NH2-(CH2)n-R2, and the step of synthesis of polyamide by polymerization of NH2-(CH2)n-R2 [0065]. In particular, Annoot teaches the preparation of 11-aminoundecanoic acid (i.e., a compound according to NH2-(CH2)n-R2 where “n” is 10 and R2 is COOH) from 11-bromoundecanoic acid, and the use of 11-aminoundecanoic acid as a monomer for synthesizing polyamide-11 [0003]. 
Annoot fails to specifically teach the preparation of 10-aminodecanoic acid (i.e., a compound according to Annoot’s NH2-(CH2)n-R2 where “n” is 9 and R2 is COOH) from 10-bromodecanoic acid, and the use of 10-aminodecanoic acid as a monomer for synthesizing polyamide-10. However, given Annoot’s disclosure that the method is generally suitable for synthesizing α,ω-bromoalkanoic acid capable of being used in the polyamide industry, and that R’ in the unsaturated reagent CH2=CH-R’-COOH can be an alkylene radical with 1 to 29 carbon atoms, the person having ordinary skill in the art would have been motivated to carry out Annoot’s method of producing polyamide utilizing any unsaturated reagent according to Annoot’s general formula CH2=CH-R’-COOH, including utilizing 9-decenoic acid instead of undecylenic acid (i.e., utilizing a compound where R’ is an alkylene radical with 7 carbon atoms instead of 8 carbon 
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted an unsaturated reagent with a brominating agent (HBr) to form α,ω-bromoalkanoic acid, to have reacted the α,ω-bromoalkanoic acid with ammonia (aminating agent) to form α,ω-aminoalkanoic acid, and to have polymerized the α,ω-aminoalkanoic acid to form polyamide, as taught by Annoot, utilizing 9-decenoic acid (9DA) as the unsaturated reagent, thereby forming 10-bromodecanoic acid as the α,ω-bromoalkanoic acid, 10-aminodecanoic acid as the α,ω-aminoalkanoic acid, and polyamide-10 as the polyamide.
Annoot fails to teach providing the unsaturated reagent (e.g., 9-decenoic acid) from a natural oil composition.
Schrodi discloses a method for synthesizing a terminal olefin from an olefinic substrate comprised of at least one internal olefin and an alpha-olefinic reactant in the presence of a metathesis catalyst [0042]. Schrodi teaches that the olefinic substrate can be an ester of glycerol [0046], and that preferred glyceride olefinic substrates are seed oils [0047]. Schrodi further teaches that the substrate may be a compound derived from a glyceride, such as methyl oleate, which is a seed oil-derived compound [0048]. Methyl oleate compounds are unsaturated natural fatty acids which have a carbon-carbon double bond between the ninth and tenth carbons atoms, as presently recited
Schrodi teaches that examples of monosubstituted alpha-olefins include 1-propene and 1-butene [0052]. Schrodi exemplifies cross-metathesis of 1-butene and 
Similarly, Cohen discloses cross-metathesis of alpha-olefin [0011] and natural oil feedstock [0002], including FAME [0010], to ultimately produce 9DA esters [0050], including methyl 9-decenoate [0065]. See also [0027] and [0041]. Cohen teaches that the 9DA ester may then undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070]. Cohen teaches that there has been increased demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources [0002]. Cohen teaches that one of the methods to manufacture such materials is through generating compositions through the metathesis of natural oil feedstocks [0002].
When carrying out a process to provide an industrial material such as a polyamide, the person having ordinary skill in the art would have been motivated to utilize natural oil feedstocks in order to reduce use of petroleum sources and minimize environmental impact. The person having ordinary skill in the art would have been motivated, therefore, to utilize starting materials derived from natural oil feedstocks when carrying out the process of Annoot in order to avoid use of non-renewable resources. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Annoot’s process of forming polyamide-10 from 9-decenoic acid by producing 9-decenoic acid from a natural oil composition, as taught by Schrodi and Cohen, in order to decrease the overall environmental impact of the polyamide production process. In particular, it would have been obvious to the person having ordinary skill in the art to have provided the 9-decenoic acid starting material for 
As to claims 6 and 7, Annoot, Schrodi and Cohen suggest a method according to claim 1, as set forth above, wherein the natural oil composition comprises unsaturated fatty acid methyl esters such as Soy FAME. Major fatty acids in the esters of soybean oil include oleic [Cohen, 0027].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Schrodi et al (WO 2008/046106), and further in view of Johnson (Invitation to Organic Chemistry, Jones and Bartlett Publishers, 1999, p 546). 
The rejection of claim 1 over Annoot in view of Schrodi and Cohen is incorporated here by reference.
As established above, Schrodi specifically discloses reacting 1-butene (i.e., short-chain alpha olefin) with Soy FAME (which includes methyl esters of oleic acid, i.e., methyl oleate; Table 11) to produce methyl 9-decenoate and 1-decene. As further discussed above, it would have been obvious to the person having ordinary skill in the art to have formed polyamide-10 from 9-decenoic acid, according to the process of Annoot, by utilizing a natural oil feedstock, as taught by Schrodi and Cohen, which includes a step of converting the ester of 9-decenoic acid to 9-decenoic acid (e.g., by hydrolysis, as disclosed in Cohen) for use in the formation of 10-aminodecanoic acid. 
However, Cohen does not teach the conditions of the hydrolysis reaction, and therefore modified Annoot fails to specifically teach the presently recited saponifying and acidifying steps.
Johnson teaches that the most common method for the hydrolysis of esters involves use of aqueous base, a process referred to as saponification. Johnson teaches that the reaction is conducted using sodium hydroxide which produces the sodium salt of the carboxylic acid. The acid salt is converted into the carboxylic acid by acidification upon workup. See p 546. 
The person having ordinary skill in the art would have been motivated to carry out the hydrolysis reaction of modified Annoot to convert the methyl ester of 9-decenoic aid to 9-decenoic acid utilizing common methods in order to conveniently produce the desired product. It would have been obvious to the person having ordinary skill in the art, therefore, to have performed the hydrolysis reaction of modified Annoot utilizing the most common method of hydrolysis, as taught by Johnson, which corresponds to a method of saponifying the methyl ester of 9-decenoic acid with sodium hydroxide to form the sodium salt (i.e., 9-decenoate anions), and then acidifying the salt to form 9-decenoic acid.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered.
Applicant argues (p 7) that metathesis reactions result in breaking of original carbon-carbon double bonds and formation of new carbon-carbon double bonds, which include double bonds in different locations. Applicant argues that none of the cited 
Applicant’s argument has been fully considered, however, Applicant’s argument with regard to relocation of double bond location has not been supported by any actual evidence or reasoning as to why such relocation would occur in the particular processes of the cited prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Furthermore, the claim has been amended to require a particular double bond location in the unsaturated natural fatty acid ester prior to the recited step of performing a metathesis reaction. Therefore, even if Applicant were to persuasively show with evidence and/or reasoning that relocation of double bonds occurs during metathesis reaction, such a showing would not overcome the rejections of record: the art of record clearly discloses utilizing soybean oil (which comprises glycerol esters of oleic acid) or soy FAME (which comprises methyl esters of oleic acid), both of which satisfy the presently recited natural oil composition, as esters of oleic acid have a carbon-carbon double bond in the presently recited location. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL KAHN/Primary Examiner, Art Unit 1766